Filed 9/28/16 P. v. Sanchez CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B265505
                                                                        (Super. Ct. No. YA090758-01)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

DANIEL SANCHEZ,

     Defendant and Appellant.


                   Daniel Sanchez appeals a grant of probation following his conviction of
making criminal threats, with a finding that he personally used a dangerous and deadly
weapon during commission of the offense. (Pen. Code, §§ 422, subd. (a), 12022, subd.
(b)(1).)
                   During a court trial, the prosecutor presented evidence that on July 19,
2014, Sanchez held two knives and threatened his landlord. Approximately two weeks
prior, the landlord obtained a restraining order against Sanchez based upon an earlier
incident where Sanchez made criminal threats.
                   The trial court found Sanchez guilty of the charged count and weapon use
allegation. On the prosecutor’s motion, the court dismissed a prior prison term allegation
pursuant to section 1385, subdivision (a). It then imposed a four-year prison term but
suspended execution of sentence and granted Sanchez five years of formal probation,
with terms and conditions including payment of fines and fees, and confinement in
county jail for 690 days. The court awarded Sanchez 690 days of presentence custody
credit.
              We appointed counsel to represent Sanchez in this appeal. After counsel's
examination of the record, she filed an opening brief raising no issues.
              On July 21, 2016, we advised Sanchez that he had 30 days within which to
personally submit any contentions or issues that he wished to raise on appeal. We have
not received a response.
              We have reviewed the entire record and are satisfied that Sanchez’s
attorney has fully complied with her responsibilities and that no arguable issue exists.
(People v. Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                               Scott T. Millington, Judge

                        Superior Court County of Los Angeles

                         ______________________________


             Katharine Eileen Greenebaum, under appointment by the Court of Appeal,
for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.




                                           3